NUMBER 13-16-00670-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                   IN RE RAYMOND DEBA


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

                Before Justices Rodriguez, Garza, and Longoria
                      Memorandum Opinion Per Curiam1

        Relator Raymond Deba, proceeding pro se, filed a document in this Court seeking

to compel the trial court to comply with an order issued by the Texas Court of Criminal

Appeals in cause number WR-85,151-04 which granted relator habeas relief under article

11.07 of the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. art. 11.07

(West, Westlaw through 2015 R.S.). Because the document does not reference an order

or judgment subject to appeal and relator asks us to command a public officer to perform



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
an act, we construe this document as a petition for writ of mandamus. See generally TEX.

R. APP. P. 25.1(a), (d); In re Castle Tex. Prod. Ltd. P'ship, 189 S.W.3d 400, 403 (Tex.

App.—Tyler 2006, orig. proceeding) (“The function of the writ of mandamus is to compel

action by those who by virtue of their official or quasi-official positions are charged with a

positive duty to act.”) (citing Boston v. Garrison, 152 Tex. 253, 256 S.W.2d 67, 70 (1953)).

The document filed by relator is unsupported by a record or appendix; however, it appears

that the Texas Court of Criminal Appeals granted relator’s application for writ of habeas

corpus relief and mandate has now issued in that case. See generally Ex Parte Deba,

No. WR-85,151-04, 2016 WL 4938346, at *1 (Tex. Crim. App. Sept. 14, 2016) (per

curiam) (not designated for publication).

       We have no jurisdiction over post-conviction matters in final felony cases. TEX.

CODE CRIM. PROC. ANN. art. 11.07; Ater v. Eighth Ct. of Apps., 802 S.W.2d 241, 243 (Tex.

Crim. App. 1991) (stating that the exclusive authority to grant post-conviction relief rests

with the Texas Court of Criminal Appeals); In re Coronado, 980 S.W.2d 691, 692 (Tex.

App.—San Antonio 1998, orig. proceeding). Moreover, the Texas Court of Criminal

Appeals has the extraordinary writ power to compel compliance with its mandate. State

ex rel. Wilson v. Harris, 555 S.W.2d 470, 472 (Tex. Crim. App. 1977).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that this Court lacks jurisdiction over this matter.

See TEX. CODE CRIM. PROC. ANN. art. 11.07; State ex rel. Wilson, 555 S.W.2d at 472.

Accordingly, relator’s petition for writ of mandamus is dismissed for lack of jurisdiction.

See TEX. R. APP. P. 52.8(a).


                                                  PER CURIAM

                                              2
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
9th day of December, 2016.




                             3